Title: From John Quincy Adams to Thomas Boylston Adams, 9 January 1802
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Boston 9. Jany. 1802.

I have received three letters from you without making the proper returns—The occasion of which has been the continual occupation I have found in moving, repairing and furnishing my house, and entering upon my office—These things are now chiefly accomplish’d, and I hope in future to have more leisure for making communications to you.—I can however not promise much in that respect—My time will probably for no inconsiderable period be almost engrossed by my private affairs—Whitcomb, who had got to be of little use to me, has now left me altogether, and I find myself burdened with the minutest and vilest details of our domestic economy.—Being so much of a novice in this calling, I perform its duties with proportionable awkwardness, and must wait for more practice to obtain facility and dispatch—Meanwhile I suffer a waste of time, which might also be more agreeably employed—
Seven years of total disuse have so far obliterated all my legal ideas, that I return to the bar almost as ignorant how the law is written as when I first commenced student—A certain degree of application to gather up again the crumbs and fragments of my knowledge in past time, is indispensible—This picking up of threads and stitches annihilates time again to a great amount—
Another circumstance which provides for the further consumption of the same precious article time, though in a more pleasing manner, is that I have accepted the invitation of a small Society of choice Spirits, who assemble once a week for the purpose of reviving and improving their acquaintance with subjects of natural and experimental philosophy—This institution is in its first infancy, consisting as yet only of nine members, and limited by their rules to the number of ten—They are, Judge Davis, and Messrs: Kirkland, Emerson, Popkin, Timy: Williams, N. Frazier, Quincy, Dr: Jackson, and last of all your humble servant—I promise myself much entertainment and instruction from it
Now if you allow the possibility that some portion of my hours may be claimed by business of any kind, you will readily conceive that little will be left for writing upon literary or political topics, and I wish you to intimate as much to Dennie—At the same time he may depend upon me, as far as the leisure I can command will admit.
I propose to send him by the first vessel, or private hand the translation of Bülow; and perhaps some parcels of Tacitus—But as they are all so awkwardly done that I cannot read them myself without disgust, I apprehend he will find little use to make of them
I know not whether you have recollected your engagement to keep one of my files of the Port. Folio safely, as they come out—The other I now regularly receive—But both my sets now are incomplete, and Dennie promised me they should be completed.—Please to inform him therefore that I want from Number 38 to Number 47. both inclusive, of one set, and, from Number 19. to the present time, of the other, besides a prospectus and a Number 1. both of which I received, but lost, by lending them—I have no doubt but he will immediately furnish you with all these papers, and I will thank you to forward them, either by a private hand, or by some vessel to this place
The numbers missing in your mothers set, which Dennie likewise promised to complete are 9, 12, 20, 28, 40, 43, and 44.
I shall duly attend to your request, for a copy of the Massachusetts laws, to be sent with your books in the Spring.
With regard to the project concerning which I wrote you some time since, it is but a project, and depending as I wrote you upon the event of my experiment here—If I finally determine upon it, my plan will be to make a settlement upon a scale as extensive as I can accomplish, and take as many farming families with me, as I think adequate to the object, and as shall be willing to follow me—The scheme I think may be ripened so as to furnish employment and secure compensation both to yourself and me—But what the particulars of your employment or my own would be, I cannot yet say; for I have nothing yet but the out-line of the plan in my mind, and must wait for further information, to fill up the detail—Let it remain in the mean–time between ourselves.
You intimate other communications which you may perhaps make to me should occasion offer—I would not sollicit any anticipation of your confidence, because confidence ought always to be free and voluntary—But whenever you shall think the occasion sufficient, you will find on my part, not only the feelings of a brother, but all the sympathies of the most cordial and affectionate friendship.
With them, I remain, every your’s
A.